Title: From John Adams to Joseph Priestley, 19 February 1792
From: Adams, John
To: Priestley, Joseph



Dear Sir
Philadelphia Feb, 19th: 1792,

I take an opportunity by part of my family bound to London, to remind you of a person who is taken once had an opportunity of knowing you personally, and to express my sympathy with you under your sufferings in the cause of Liberty. Inquisitions and Despotisms are not alone in persecuting Philosophers. The people themselves we see, are capable of persecuting a Priestly, as an other people formerly persecuted a Socrates. By a compliment which I hold very precious in your familiar letters to the Inhabitants of Birmingham, I am emboldened to hope that you will not be displeased to receive an other Coppy of my Defence, especially as that which was presented you formerly has probably had the honor to share the fate of your Library. As there is not a sett to be sold in London, at least, I am told so, I have desired Colo: Smith to take one from New-York, and present it to you with my sincere veneration.
This Country is as happy I believe as it ever was, or will be. Ambition and Avarice however, exist here, as well as in England, and produce contests and dissentions, their usual fruit. The Office of President, with its twenty five thousand Dollars, will glitter in the eyes of Americans, very nearly as much as that of King in England with his Millions. I am Sir with sincere sentiments / of esteem and Respect, your most obedient

John Adams.